 


109 HR 477 IH: Continuing Care for Recovering Families Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 477 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Markey introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Ways and Means and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To extend the period for COBRA coverage for victims of the terrorist attacks of September 11, 2001. 
 
 
1.Short titleThis Act may be cited as the Continuing Care for Recovering Families Act.
2.Extension of COBRA coverage period for certain individuals
(a)ERISA amendmentSection 605 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1165) is amended by adding at the end the following:

(c)Temporary extension of COBRA election and coverage period for victims of terrorist attacks
(1)In generalIn the case of an eligible individual and notwithstanding subsection (a), such individual may elect continuation coverage under this part during the 120-day period that begins on the later of—
(A)the date of enactment of the Continuing Care for Recovering Families Act; or
(B)the date on which the individual experiences the terrorism-related loss of coverage.
(2)Commencement of coverage; no reach-backAny continuation coverage elected by an eligible individual under paragraph (1) shall commence at the beginning of the 120-day election period described in such paragraph and shall not include any period prior to such 120-day election period. In no event shall the maximum period required under section 602(2)(A) be less than the period during which the individual is an eligible individual.
(3)Preexisting conditionsWith respect to an individual who elects continuation coverage pursuant to paragraph (1), the period—
(A)beginning on the date of the terrorism-related loss of coverage, and
(B)ending on the first day of the 120-day election period described in paragraph (1), shall be disregarded for purposes of determining the 63-day periods referred to in section 701(c)(2), section 2701(c)(2) of the Public Health Service Act, and section 9801(c)(2) of the Internal Revenue Code of 1986.
(4)DefinitionsFor purposes of this subsection:
(A)Eligible individualThe term eligible individual means an individual who—
(i)
(I)is the child of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001; or
(II)was the spouse of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001, on September 11, 2001;
(ii)has experienced a terrorism-related loss of coverage; and
(iii)is not otherwise entitled to benefits, or enrolled, under part A of title XVIII of the Social Security Act or enrolled under part B of such title.
(B)Terrorism-related loss of coverageThe term terrorism-related loss of coverage means, with respect to an eligible individual, the loss of health benefits coverage associated with the death, injury, or loss of employment of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001..
(b)PHSA amendmentSection 2205 of the Public Health Service Act (42 U.S.C. 300bb–5) is amended by adding at the end the following:

(c)Temporary extension of COBRA election and coverage period for victims of terrorist attacks
(1)In generalIn the case of an eligible individual and notwithstanding subsection (a), such individual may elect continuation coverage under this title during the 120-day period that begins on the later of—
(A)the date of enactment of the Continuing Care for Recovering Families Act; or
(B)the date on which the individual experiences the terrorism-related loss of coverage.
(2)Commencement of coverage; no reach-backAny continuation coverage elected by an eligible individual under paragraph (1) shall commence at the beginning of the 120-day election period described in such paragraph and shall not include any period prior to such 120-day election period. In no event shall the maximum period required under section 2202(2)(A) be less than the period during which the individual is an eligible individual.
(3)Preexisting conditionsWith respect to an individual who elects continuation coverage pursuant to paragraph (1), the period—
(A)beginning on the date of the terrorism-related loss of coverage, and
(B)ending on the first day of the 120-day election period described in paragraph (1), shall be disregarded for purposes of determining the 63-day periods referred to in section 2701(c)(2), section 701(c)(2) of the Employee Retirement Income Security Act of 1974, and section 9801(c)(2) of the Internal Revenue Code of 1986.
(4)DefinitionsFor purposes of this subsection:
(A)Eligible individualThe term eligible individual means an individual who—
(i)
(I)is the child of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001; or
(II)was the spouse of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001, on September 11, 2001;
(ii)has experienced a terrorism-related loss of coverage; and
(iii)is not otherwise entitled to benefits, or enrolled, under part A of title XVIII of the Social Security Act or enrolled under part B of such title.
(B)Terrorism-related loss of coverageThe term terrorism-related loss of coverage means, with respect to an eligible individual, the loss of health benefits coverage associated with the death, injury, or loss of employment of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001..
(c)IRC amendmentsParagraph (5) of section 4980B(f) of the Internal Revenue Code of 1986 (relating to election) is amended by adding at the end the following:

(D)Temporary extension of COBRA election and coverage period for victims of terrorist attacks
(i)In generalIn the case of an eligible individual and notwithstanding paragraph (1), such individual may elect continuation coverage under this title during the 120-day period that begins on the later of—
(I)the date of enactment of the Continuing Care for Recovering Families Act; or
(II)the date on which the individual experiences the terrorism-related loss of coverage.
(ii)Commencement of coverage; no reach-backAny continuation coverage elected by an eligible individual under clause (i) shall commence at the beginning of the 120-day election period described in such clause and shall not include any period prior to such 120-day election period. In no event shall the maximum period required under paragraph (2)(B)(i) be less than the period during which the individual is an eligible individual.
(iii)Preexisting conditionsWith respect to an individual who elects continuation coverage pursuant to clause (i), the period—
(I)beginning on the date of the terrorism-related loss of coverage, and
(II)ending on the first day of the 120-day election period described in clause (i), shall be disregarded for purposes of determining the 63-day periods referred to in section 9801(c)(2), section 701(c)(2) of the Employee Retirement Income Security Act of 1974, and section 2701(c)(2) of the Public Health Service Act.
(iv)DefinitionsFor purposes of this subparagraph:
(I)Eligible individualThe term eligible individual means an individual who—
(aa)
(AA)is the child of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001; or
(BB)was the spouse of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001, on September 11, 2001;
(bb)has experienced a terrorism-related loss of coverage; and
(cc)is not otherwise entitled to benefits, or enrolled, under part A of title XVIII of the Social Security Act or enrolled under part B of such title.
(II)Terrorism-related loss of coverageThe term terrorism-related loss of coverage means, with respect to an eligible individual, the loss of health benefits coverage associated with the death, injury, or loss of employment of an individual described in section 405(c)(2) of the September 11th Victim Compensation Fund of 2001.. 
 
